Law Offices of Thomas E. Puzzo, PLLC 3823 44th Ave. NE Seattle, Washington 98105 Telephone: (206) 522-2256 / Facsimile: (206) 260-0111 Writer’s e-mail: tpuzzo@msn.com Writer’s cell: (206) 412-6868 October 3, 2013 VIA EDGAR Pamela A. Long Assistant Director U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Dinamo Corp. (the “Company”) Amendment No. 3 to Registration Statement on Form S-1 Filed October 3, 2013 File No. 333-189550 Dear Ms. Long: We respectfully hereby submit the information in this letter, on behalf of our client, Dinamo Corp., in response to the letter of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) dated October 3, 2013.Amendment No. 3 to the Company’s referenced Form S-1 was filed with the Commission via EDGAR on or about October 3, 2013. The staff’s comments are reproduced in bold italics in this letter, and the Company’s responses to the staff’s comments follow each staff comment.References to page numbers are made to the redlined Form S-1. Financial Statements, page 34 Note 4 – Loan from Director, page F-8 1. We note your response to prior comment nine, from our letter dated September 23, 2013. However, your disclosure still states that the balance due to the director was $2,700 as of April 30, 2013, although your balance sheet indicates that the loan from director was $500 as of April 30, 2013. Please revise your registration statement as appropriate. Company response:The Company has revised page F-8 to “$2,700” to “$500”. Please contact the undersigned with any questions or comments. Very truly yours, /s/ Thomas E. Puzzo Thomas E. Puzzo
